DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Pro Se Applicant	An examination of this application reveals that applicant is unfamiliar with patent prosecuting procedure.  While an inventor may prosecute the application, lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed.  Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skillful preparation and prosecution.  The Office cannot aid in selecting an attorney or agent.
	Applicant is advised of the availability of the publication "Attorneys and Agents Registered to Practice Before the U.S. Patent and Trademark Office."  This publication is for sale by the Superintendent of Documents, U.S. Government Printing Office, Washington, D.C.  20402.

Information Disclosure Statement
The information disclosure statement filed June 18, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Objections
Claims 1-20 are objected to because of the following informalities:  claim 1 recites for a multipurpose tool, but the dependent claims recite for, e.g., “a predetermined set of fingers”, which is seems to recited for a different invention that is improper. Applicant may wish to recite for a multipurpose tool, comprising a predetermined set of fingers…”.  Appropriate correction is required.
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).
Claims 11-12 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only, and/or, cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims 11-12 have not been further treated on the merits.
Claims 17 and 18 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only, and/or, cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims 17-20 have not been further treated on the merits.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: means to operate in claims 2, 6; means to rotate in claims 4, 7, 9, 13, 14; means to tighten in claim 8; means to connect in claims 10-12; means to smooth in claims 15; means to reduce in claims 16, 19 and means to repair in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "said flexible washers" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mayer (2007/0256237).

    PNG
    media_image1.png
    339
    387
    media_image1.png
    Greyscale
Mayer discloses all of the limitations of claim 1, i.e., a multipurpose tool comprised of contiguous integrated parts to facilitate the operation of faucet handles, splitter valve levers, and to facilitate the repairing of water leaks.
Regarding claim 2, PA (prior art, Mayer) meets the limitations, i.e., a predetermined set of faucet fingers either 76, 78 or 76b, 78b attaches to said multipurpose tool of Claim 1 capable of meeting the narrative/functional language of as a means to operate a plurality of said faucet handles comprising but not limited to the windowed design, single tee design, and cross tee design.
	Regarding claims 3-9, PA meets the limitations, i.e., said set of faucet fingers of Claim 2 comprises of two predetermined fingers Fig. 9 capable of meeting the narrative/functional language of, i.e., being designed to slide into or around a plurality of said faucet handles as a means of rotating the handles to open or closed positions; is designed to slide into and around a plurality of flexible washers as a means to extract said washers to repair leaks; as a means to operate a plurality of said splitter valve levers comprising of but not limited to standard rectangle shapes, teardrop shapes, dumbbell shapes, diamond wedge shapes, and many other lever designs; said set of valve fingers of Claim 6 fits around a plurality of splitter valve levers as a means to rotating the levers to open or closed positions; the set of valve fingers of Claim 6 fits faucet stem nuts as a means to tighten or loosen faucet handles and the set of valve fingers of Claim 6 slides into and around a plurality of said flexible washers as a means to extract the washers to repair leaks.
Regarding claim 10, PA meets the limitations, i.e., a predetermined arm 74 attaches to the multipurpose tool of Claim 1 as a means to connect, hold, and operate contiguous tool parts.
Regarding claims 13-14, PA meets the limitations, i.e., said predetermined arm of Claim 10 attaches to the multipurpose tool of Claim 1 capable of meeting the narrative/functional language of a means of torque necessary to rotate the faucet fingers to open or close a plurality of faucet handles and of splitter valve levers.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mayer in view of Bresnahan (6,360,578).
Mayer meets all of the limitations of claim 15, as described above, except for the predetermined arm of claim 10 to comprise a file surface.

    PNG
    media_image2.png
    419
    379
    media_image2.png
    Greyscale
 Bresnahan teaches a plumbing tool having a file surface 34. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Mayer with the file as taught by Bresnahan to restore coupling to roundness.
Regarding claim 16, PA (prior art, Mayer modified by Bresnahan) meets the limitations, i.e., capable of reducing or eliminating plumbing leaks...	
	
Conclusion
Prior art made of record and not relied upon at this time, are considered pertinent to applicant’s disclosure. Delaney and Leatherby fingers/tins are cited to show related inventions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The fax phone number for forwarding unofficial documents for discussion purposes only is (571) 273-4495.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S. Carter can be reached on 571 272 4475. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
			

								/Hadi Shakeri/
June 3, 2022							Primary Examiner, Art Unit 3723